Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment filed 09 Dec. 2020 has been fully considered, and the amendment was entered. 
As discussed below, the amendments would not overcome the rejections based on Holub in view of Killilea and further in view of Plueddemann and, separately, Hill in view of Killilea and further in view of Plueddemann.  Amending the claimed invention to require that the coating composition is a concrete garage floor coating composition does not overcome the applied prior art, since all the formulations taught by the cited prior art references could be used as concrete garage floor coverings. 
Applicant’s arguments filed 16 Feb. 2021 were fully considered, but they were not persuasive.
Applicant has amended claims 59, 64-66, 70, 76, 82, 85, and 88 and cancelled claims 62, 63, 67, 68, 71, 81, 84, and 86.
Applicant argues that the prior art does not teach a composition that provides the necessary balance of properties necessary for concrete garage floors.
However, applicant has not, based on the claims, differentiated the claimed composition from the prior art.  For example, applicant lists some preferred characteristics for 
Applicant argues that one skilled in the art would not select the specifically recited monomers in amounts to make a multistage latex polymer with the recited Tg’s and [Symbol font/0x44]Tg’s, and recited relationships between hard and soft stages.
However, the prior art teaches the specific monomers listed in the claims.  One of Holub’s example incorporates DAAM, n-butyl acrylate, n-butyl methacrylate, and methyl methacrylate in his latex.  The claimed Tg’s and [Symbol font/0x44]Tg’s are no less broad than the ranges cited in the prior art, and claim 59 does not recite any limitations regarding the amounts of the monomers nor does it recite any limitations regarding relationships between hard and soft stages.
Applicant argues that one of ordinary skill in the art would not select a silicon-containing compound and combine it with the latex polymers.
However, Killilea teaches the inclusion of a silane coupling agent in the multistage latex polymer, and teaches the formulations are particularly adapted to coat cement floors.  Further, Plueddemann teaches that latex is an ideal system for silane additives, since these compounds provide adhesion by bonding to the matrix resin as well as the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787